92 F.3d 1204
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Marguerite SANDOVAL, Petitioner,v.DEPARTMENT OF the TREASURY, Respondent.
No. 96-3174.
United States Court of Appeals, Federal Circuit.
July 1, 1996.

Before ARCHER, Chief Judge, NIES, Senior Circuit Judge, and RADER, Circuit Judge.
ON MOTION
ARCHER, Chief Judge.

ORDER

1
On May 31, 1996, we ordered Marguerite Sandoval to show cause within 10 days why her petition for review should not be dismissed as untimely.  Sandoval submits a response.


2
On January 18, 1996, the Merit Systems Protection Board issued its decision in Sandoval's case.  The Board's order indicates that a copy of the decision was sent by certified mail to Sandoval on that same day.  On February 28, 1996, 41 days after the decision was mailed to Sandoval, Sandoval filed her petition for review.  A petition for review of a Board decision must be filed within 30 days after the date the petitioner receives notice of the decision.  5 U.S.C. § 7703.


3
In her response, Sandoval states only that she has had difficulty in obtaining representation and does not address the timeliness of the petition for review.  Sandoval requests a general extension of time from the court.  However, a court of appeals may not enlarge the time for filing a petition for review.  We have no authority to waive this statutorily imposed requirement.   Monzo v. Department of Transp., Fed.  Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1984) (30-day period is mandatory, statutory, and jurisdictional).


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Sandoval's petition for review is dismissed.


6
(2) Each side shall bear its own costs.